        Case 4:21-cv-00832-BRW Document 3 Filed 09/21/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

RICKEY ASHLEY                                                                  PLAINTIFF

VS.                              4:21-CV-00832-BRW

ASA HUTCHISON                                                                DEFENDANT


                                      JUDGMENT

      Based on the order entered today, this case is DISMISSED without prejudice.

      IT IS SO ORDERED this 21st day of September, 2021.



                                          Billy Roy Wilson__________________
                                          UNITED STATES DISTRICT JUDGE
